 



Exhibit 10.1
PLATINUM UNDERWRITERS HOLDINGS, LTD.
The Belvedere Building
69 Pitts Bay Road
Pembroke HM 08 Bermuda

     
 
  June 1, 2007

Mr. James A. Krantz
29 Inwood Drive
Paget, PG 05
Bermuda
Dear Jim:
     I am writing this letter (the “Letter Agreement”) to confirm the terms and
conditions of your employment with Platinum Underwriters Holdings, Ltd., a
Bermuda company (“Platinum”).
1. Term of Employment.
     Your employment hereunder will commence on June 1, 2007 or such later date
that you shall have received the approval of the Bermuda Department of
Immigration (the “Effective Date”) and, subject to termination as provided in
Section 11, shall end on the third anniversary of the Effective Date; provided
that on the third anniversary of the Effective Date and each anniversary
thereafter, the term of your employment shall automatically be extended by an
additional year unless Platinum or you give the other party written notice, at
least thirty (30) days prior to the applicable anniversary of the Effective
Date, that you have determined or it has determined that the term shall not be
so extended. Such employment period, as extended, shall hereinafter be referred
to as the “Term.”
2. Title and Duties.
     During the Term, you will serve as Executive Vice President and Chief
Financial Officer of Platinum and will have such duties and responsibilities and
power and authority as those normally associated with such position in public
companies of a similar stature, plus any additional duties, responsibilities
and/or power and authority assigned to you by the Chief Executive Officer of
Platinum.

1



--------------------------------------------------------------------------------



 



3. Base Salary.
     During the Term, Platinum will pay you a minimum base salary at an annual
rate of US$365,000 (the “Base Salary”) payable in accordance with Platinum’s
payroll practices as in effect from time to time.
4. Bonus.
     During the Term, you will be eligible for an annual performance bonus
pursuant to the terms of Platinum’s Amended and Restated Annual Incentive Plan
(the “Annual Bonus”). Your Annual Bonus will have an incentive target equal to
75% of earned Base Salary (the “Target Bonus”) with the range of bonus payout to
be from 0% to 150% of earned Base Salary, depending upon the achievement of
performance criteria established under Platinum’s Amended and Restated Annual
Incentive Plan. The Annual Bonus will generally be paid following the end of the
applicable fiscal year, part in cash and part in share units or other equity
incentives, as determined by the Compensation Committee of Platinum’s Board of
Directors (the “Committee”).
5. Executive Incentive Plan Awards.
     During the Term, you will be a participant in Platinum’s Amended and
Restated Executive Incentive Plan. During each year of the Term, it is expected
that you will be granted a target annual award opportunity of 75% of your Base
Salary, payable if certain performance objectives are achieved by Platinum over
a multi-year period (each, an “EIP Award”). The actual amount, the terms and
conditions and the form of payment of any EIP Award will be determined by the
Committee in its sole discretion, in accordance with the terms of the Amended
and Restated Executive Incentive Plan.
6. Share Ownership.
     You acknowledge that, in accordance with Platinum’s share ownership
guidelines, you are required to accumulate 30,000 Common Shares before selling
Common Shares received under any of Platinum’s compensation plans, subject to
certain exceptions set forth in the guidelines.
7. Employee Benefits.
     During the Term, you and your eligible dependents will be eligible to
participate in the employee benefit plans and arrangements that are generally
available to senior executives of Platinum, subject to the terms and conditions
of such plans and arrangements. The Committee reserves the right to amend or
terminate any employee benefit plan at any time and to adopt any new plan or
arrangement.
8. Housing and Car Allowance.
     You will be entitled to a housing and living allowance of US$24,000 per
month. In addition, you will be entitled to a car allowance of US$700 per month.

2



--------------------------------------------------------------------------------



 



9. Perquisites.
     Platinum will reimburse you for reasonable dues and fees for a golf and
health club membership during the Term, as well as such other perquisites and
fringe benefits as may be approved by the Committee from time to time.
10. Business Expenses.
     During the Term, Platinum will reimburse you for all reasonable expenses
and disbursements in carrying out your duties and responsibilities under this
Letter Agreement in accordance with Platinum’s policy for senior executives as
in effect from time to time.
11. Termination of Employment.
     (a) Termination for Good Reason or Without Cause. If you terminate your
employment for “Good Reason” (as defined below) or if your employment is
terminated by Platinum without “Cause,” (as defined below) you will be entitled
to receive a lump sum cash payment equal to the sum of (i) one year’s Base
Salary and Target Bonus, and (ii) any earned but unpaid Base Salary or other
amounts (including reimbursable expenses and any vested amounts or benefits
under Platinum’s otherwise applicable employee benefit plans or programs)
accrued and owing through the date of termination. The foregoing payment will be
conditioned upon you executing and honoring a standard waiver and release of
claims in favor of Platinum in a form determined by Platinum.
     (b) Termination Other than for Good Reason; Termination for Cause. If you
terminate your employment other than for Good Reason or if your employment is
terminated by Platinum for Cause, you will receive no further payments,
compensation or benefits under this Letter Agreement, except you will be
eligible to receive, upon the effectiveness of such termination, any earned but
unpaid Base Salary and other amounts (including reimbursable expenses and any
vested amounts or benefits under Platinum’s employee benefit plans or programs)
accrued or owing prior to the effectiveness of such termination.
     (c) Death or Disability. Upon the termination of your employment on account
of your death or “Disability” (as defined below), you or your beneficiaries will
receive (i) any earned but unpaid Base Salary through the date of termination
plus a pro-rata portion through the date of termination of your Target Bonus for
the year of termination, and (ii) all other amounts (including reimbursable
expenses and any vested amounts or benefits under Platinum’s employee benefit
plans or programs) accrued or owing prior to the effectiveness of such
termination.
     (d) Definitions.
  (i) Cause. For purposes of this Letter Agreement, “Cause” means (i) your
willful and continued failure to substantially perform your duties as Executive
Vice President and Chief Financial Officer of Platinum; (ii) your conviction of,
or plea of guilty or nolo contendere to, a felony or other crime involving moral
turpitude; or (iii) your engagement in any malfeasance or fraud or dishonesty of
a substantial nature in connection with your

3



--------------------------------------------------------------------------------



 



position with Platinum or its subsidiaries, or other willful act that materially
damages the reputation of Platinum or its subsidiaries.
  (ii) Good Reason. For purposes of this Letter Agreement, “Good Reason” means
(i) Platinum reduces your Base Salary or your Target Bonus without your express
written consent; (ii) Platinum reduces the scope of your duties,
responsibilities or authority without your express written consent;
(iii) Platinum requires you to report to anyone other than the Chief Executive
Officer; (iv) Platinum requires you to be principally based other than in
Platinum’s offices in Bermuda; or (v) Platinum breaches any other material
provision of this Letter Agreement; provided, however, that if you voluntarily
consent to any reduction or change described above in lieu of exercising your
right to resign for Good Reason and deliver such consent to Platinum in writing,
then such reduction or change shall not constitute “Good Reason” hereunder, but
you shall have the right to resign for Good Reason under this Letter Agreement
as a result of any subsequent reduction or change described above.
  (iii) Disability. For purposes of this Letter Agreement, “Disability” means a
termination of your employment by Platinum if you have been rendered incapable
of performing your duties to Platinum by reason of any medically determined
physical or mental impairment that can be expected to result in death or that
can be expected to last for a period of either (i) six or more consecutive
months from the first date of your absence due to the disability or (ii) nine or
more months during any twelve-month period.
12. Covenants.
     In exchange for the remuneration outlined above, in addition to providing
services to Platinum as set forth in this Letter Agreement, you agree to the
following covenants, which are intended to survive the Term and any termination
or expiration of this Letter Agreement:
     (a) Confidentiality. During the period of your employment and following any
termination of your employment for any reason, you will keep confidential any
trade secrets and confidential or proprietary information of Platinum (and its
subsidiaries and affiliates) which are now known to you or which hereafter may
become known to you as a result of your employment or association with Platinum
and will not at any time, directly or indirectly disclose any such information
to any person, firm or corporation, or use the same in any way other than in
connection with the business of Platinum (or its subsidiaries or affiliates)
during, and at all times after, the termination of your employment. For purposes
of this Letter Agreement, “trade secrets and confidential or proprietary
information” means information unique to Platinum (or its subsidiaries or
affiliates) which has a significant business purpose and is not known or
generally available from sources outside Platinum (or its subsidiaries or
affiliates) or typical of industry practice, but shall not include any of the
foregoing (i) information that becomes a matter of public record or is published
in a newspaper, magazine or other periodical available to the general public,
other than as a result of any act or omission of you or (ii) information that is
required to be disclosed by any law, regulation or order of any court or
regulatory commission, department or agency, provided that you give prompt
notice of such requirement to Platinum (or its subsidiaries or affiliates), as
appropriate, to enable Platinum (or its subsidiaries or affiliates), as
appropriate, to seek an appropriate protective order or confidential treatment.

4



--------------------------------------------------------------------------------



 



     (b) Non-Solicitation. You further covenant that during the term of your
employment with Platinum and during the fifteen month period following
termination of your employment for any reason, you will not, directly or
indirectly, hire, or cause to be hired by an employer with whom you may
ultimately become associated, any senior executive of Platinum (or its
subsidiaries or affiliates) at the time of termination of your employment with
Platinum (defined for such purposes to include executives that report directly
to you or that report directly to such executives that report directly to you).
     (c) Enforcement. You acknowledge that if you breach any provision of this
Section 12, Platinum (or its subsidiaries or affiliates) will suffer irreparable
injury. It is therefore agreed that Platinum (or its subsidiaries or affiliates)
shall have the right to enjoin any such breach, without posting any bond, if
permitted by a court of the applicable jurisdiction. You hereby waive the
adequacy of a remedy at law as a defense to such relief. The existence of this
right to injunctive or other equitable relief shall not limit any other rights
or remedies which Platinum (or its subsidiaries or affiliates) may have at law
or in equity including, without limitation, the right to monetary, compensatory
and punitive damages. You acknowledge and agree that the provisions of this
Section 12 are reasonable and necessary for the successful operation of
Platinum. In the event an arbitrator or a court of competent jurisdiction
determines that you have breached your obligations in any material respect under
this Section 12, Platinum, in addition to pursuing all available remedies under
this Letter Agreement, at law or otherwise, and without limiting its right to
pursue the same shall cease all payments to you under this Letter Agreement. If
any provision of this Section 12 is determined by a court of competent
jurisdiction to be not enforceable in the manner set forth in this Letter
Agreement, you and Platinum agree that it is the intention of the parties that
such provision should be enforceable to the maximum extent possible under
applicable law. If any provisions of this Section 12 are held to be invalid or
unenforceable, such invalidation or unenforceability shall not affect the
validity or enforceability of any other provision of this Letter Agreement (or
any portion thereof).
13. Miscellaneous Provisions.
     (a) All compensation paid to you under this Letter Agreement shall be
subject to all applicable income tax, employment tax and all other federal,
state and local tax withholdings and deductions.
     (b) This Letter Agreement constitutes the entire agreement between you and
Platinum with respect to the subject matter hereof and supercedes any and all
prior agreements or understandings between you and Platinum or any of its
subsidiaries or affiliates with respect to the subject matter hereof, whether
written or oral. This Letter Agreement may not be amended or terminated without
the prior written consent of you and Platinum.
     (c) This Letter Agreement may be executed in any number of counterparts
which together will constitute but one agreement.
     (d) This Letter Agreement will be binding on and inure to the benefit of
our respective successors and, in your case, your heirs and other legal
representatives. Other than as provided herein, the rights and obligations
described in this Letter Agreement may not be assigned by either party without
the prior written consent of the other party.

5



--------------------------------------------------------------------------------



 



     (e) Subject to Section 12(c) hereof, all disputes arising under or related
to this Letter Agreement will be settled by arbitration under the Commercial
Arbitration Rules of the American Arbitration Association then in effect as the
sole and exclusive remedy of either party. Such arbitration shall be held in New
York City. Any judgment on the award rendered by such arbitration may be entered
in any court having jurisdiction over such matters. Each party’s costs and
expenses of such arbitration, including reasonable attorney fees and expenses,
shall be borne by such party, unless you are the prevailing party in the award
entered in such arbitration, in which case, all such costs and expenses shall be
borne by Platinum.
     (f) All notices under this Letter Agreement will be in writing and will be
deemed effective when delivered in person, or five (5) days after deposit
thereof in the mails, postage prepaid, for delivery as registered or certified
mail, addressed to the respective party at the address set forth below or to
such other address as may hereafter be designated by like notice. Unless
otherwise notified as set forth above, notice will be sent to each party as
follows:
You, to:
The address maintained in Platinum’s records
Platinum, to:
Platinum Underwriters Holdings, Ltd.
The Belvedere Building
69 Pitts Bay Road
Pembroke HM 08, Bermuda
P.O. Box HM 3012
Hamilton HM MX, Bermuda
Attention: General Counsel
     In lieu of personal notice or notice by deposit in the mail, a party may
give notice by confirmed e-mail or fax, which will be effective upon receipt.
     (g) This Letter Agreement will be governed by and construed and enforced in
accordance with the laws of the State of New York without reference to rules
relating to conflict of laws.
     (h) This Letter Agreement supercedes any inconsistent provisions of any
plan or arrangement that would otherwise be applicable to you to the extent such
provisions would limit any rights granted to you hereunder or expand any
restrictions imposed on you hereby.

6



--------------------------------------------------------------------------------



 



     This Letter Agreement is intended to be a binding obligation upon Platinum
and yourself. If this Letter Agreement correctly reflects your understanding,
please sign and return one copy to me for Platinum’s records.

              PLATINUM UNDERWRITERS HOLDINGS, LTD.
 
       
 
  By:   /s/ Michael D. Price
 
            Name: Michael D. Price
Title: President and Chief Executive Officer

The above Letter Agreement correctly reflects our understanding, and I hereby
confirm my agreement to the same.

     
/s/ James A. Krantz
 
James A. Krantz
   

Dated as of June 1, 2007

7